Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


1-30-2008

Go v. Atty Gen USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-2363




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Go v. Atty Gen USA" (2008). 2008 Decisions. Paper 1675.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/1675


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                NOT PRECEDENTIAL

         UNITED STATES COURT OF APPEALS
              FOR THE THIRD CIRCUIT


                        No. 06-2363




           SEE EK GO; WIDYANI SUWITA,

                                       Petitioners

                              v.

               ATTORNEY GENERAL OF
                THE UNITED STATES,

                                      Respondent


           On Petition for Review of an Order
           of the Board of Immigration Appeals
       (Agency Nos. A95-378-469 and A95-378-470)




      Submitted pursuant to Third Circuit LAR 34.1(a)
                    December 11, 2007


Before: McKEE, CHAGARES and HARDIMAN, Circuit Judges.

                 (Filed: January 30, 2008 )

                  ___________________


                        OPINION

                 ____________________
MCKEE, Circuit Judge:

       See Ek Go and Widyani Suwita petition for review of a decision of the Board of

Immigration Appeals affirming the Immigration Judge’s denial of their requests for

asylum, withholding of removal, and protection under the Convention Against Torture

(“CAT”). Because substantial evidence supports the BIA’s decision, we will deny the

petition for review.1

                                               I.

       The Attorney General may grant asylum to aliens who are “refugees.” See 8 U.S.C.

§ 1158(b)(1). Generally, a refugee is someone who demonstrates an inability or

unwillingness to return to their prior country of residence “because of persecution or a

well-founded fear of persecution” on account of one of five statutorily protected grounds.

8 U.S.C. § 1101(a)(42)(A). Past persecution requires proof of “(1) one or more incidents

rising to the level of persecution; (2) that is ‘on account of’ one of the statutorily-protected

grounds; and (3) is committed either by the government or by forces that the government is

either unable or unwilling to control.” Mulanga v. Ashcroft, 349 F.3d 123, 132 (3d Cir.




        1
         We have jurisdiction to review the BIA’s final orders of removal pursuant to 8
U.S.C. § 1252(a). Where, as here, the BIA affirms without opinion the IJ’s decision, we
review the IJ’s decision. Dia v. Ashcroft, 353 F.3d 228, 247 (3d Cir. 2003) (en banc).
We apply the “extremely deferential” substantial evidence standard to the findings of fact.
Chen v. Ashcroft, 376 F.3d 215, 223 (3d Cir. 2004). We reverse the BIA’s determinations
only if “the evidence not only supports a contrary conclusion, but compels it.” Abdille v.
Ashcroft, 242 F.3d 477, 484 (3d Cir. 2001).

                                                2
2003). “[P]ersecution is an extreme concept that does not include every sort of treatment

our society regards as offensive.” Fatin v. INS, 12 F.3d 1233, 1243 (3d Cir.1993). Rather,

it encompasses only grave harms such as “threats to life, confinement, torture, and

economic restrictions so severe that they constitute a threat to life or freedom.” Id. at

1240. A showing of past persecution gives rise to a rebuttable presumption of a well-

founded fear of future persecution. See 8 C.F.R. § 1208.13(b)(1)(i).

       The Attorney General must grant withholding of removal if he “decides that the

alien’s life or freedom would be threatened” in the country of removal because of one of

the five protected grounds. 8 U.S.C. § 1231(b)(3)(A). The alien bears the burden of

proving likelihood of persecution. See INS v. Stevic, 467 U.S. 407, 429-30 (1984).

       See Ek Go, a native Christian Indonesian of Chinese descent, came to the United

States in November of 1998 because of an economic crisis and related upheaval in

Indonesia. During the riots of that year, property in petitioners’ store was stolen and

damaged. See Ek Go was also asked at various times for “protection” money. He testified

generally that conditions are not favorable for ethnic Chinese and/or Christians in

Indonesia. He does not believe he will be able to successfully operate a business in

Indonesia and fears the repeat of past incidents.

       As noted by the IJ, persecution does not encompass all treatment that our society

regards as unfair, unjust, or even unlawful. Fatin v. INS, 12 F.3d 1233 (3d Cir. 1993).

Based on the IJ’s review of all the evidence, including Department of State Country



                                               3
Reports, he further concluded that no finding could be made that Indonesia engaged in

organized or systemic persecution of Chinese Christians. See also Lie v. Ashcroft, 396

F.3d 530, 536–38 (3d Cir. 2005). Similarly, the record does not allow us to conclude that

the IJ erred in concluding that the petitioners failed to establish that they have endured

persecution, or that they have established a well founded fear of future persecution.

Accordingly, the IJ did not err in denying either asylum or withholding of removal.

       Petitioners’ brief does not provide any separate analysis of their CAT claim. Based

on our review of the record, substantial evidence supports the BIA’s determination that

Petitioners have not shown they are more likely than not to be tortured upon their return to

Indonesia. See Lukwago v. Ashcroft, 329 F.3d 157, 182-83 (3d Cir. 2003).

       Accordingly, we must deny this petition for review.




                                               4